DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites on lines 1-2, that the flutes “have a run-out region”.  However it is unclear where specifically and what specifically defines this “run-out region”.  The metes and bounds of what exactly is cataloged as “a run-out region” are unclear.  What is a “run-out” region and from where to where this “region” is defined at?  Further clarification is needed.
Claim 9 recites on lines 1-3 that the coolant distribution channels each comprise an outlet opening “facing rearward in a direction against a tool feed motion”.  It is unclear where specifically this rearward direction is located at?  In relation to what is this direction considered “rearward”?  Rearward is a relative term and need to be further defined.  Further, what specific motion, is defined as “tool feed”?  Is it axially tool feed motion? Radially feed motion?  Further clarification is needed.
Claims 18 and 19 each recite on lines 1-2 “an axial positional tolerance of the plane cutting edges”.  There is insufficient antecedent basis for “an axial positional tolerance of the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-10, 12-13, 15 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lehto US 2020/0055128.
In regards to claim 1, Lehto discloses a milling tool (1), comprising: a tool head (2) rotatable about a tool axis and configured for coupling at its rear to a machine spindle (via shank); a plurality of cutting elements (11) distributed around the tool axis on a cutting circle (see at least Figures 1 and 3), each cutting element (11) provided with a front plane cutting edge (refer to the cutting edge on cutting element 11, extending radially in relation to the axis) and a peripheral cutting edge (refer to the cutting edge on cutting element 11, extending axially in relation to the axis) extending at an angle thereto; a channel system (13/14/16/18/24) extending through the tool head (see Figures 2-3, 4 and 6) configured for delivering coolant to the cutting elements (see detail on at least paragraph [0033]); and a replaceable ring (6) releasably fastened (via fastener 30) on a front end flange of the tool head in an interlocking 
In regards to claim 2, Lehto discloses the milling tool according to claim 1, Lehto also discloses that the replaceable ring (6) has recesses (or insert pocket seat 10), each recess receiving a respective one of the cutting elements (11).
In regards to claim 5, Lehto discloses the milling tool according to claim 1, Lehto also discloses that the replaceable ring (6) comprises a plurality of flutes (refer to each of the flutes or chip discharge grooves as shown on Figures 1 and 3) individually associated with the cutting elements (11).
In regards to claim 6, Lehto discloses the milling tool according to claim 5, Lehto also discloses that the flutes (or chip grooves/pockets) have a run-out region and the flutes are delimited in the run-out region thereof by a radial surface of the replaceable ring (6) (see Figure 3).
In regards to claim 7, Lehto discloses the milling tool according to claim 1, Lehto also discloses that the replaceable ring (6) comprises a plurality of coolant distribution channels (13) which are associated individually with the cutting elements (11), the distribution channels (13) being curved at least in portions (note that the channels are curved, see at least inlets 14 and outlets 16).
In regards to claim 8, Lehto discloses the milling tool according to claim 7, Lehto also discloses that the coolant distribution channels (13) branch off from an annular groove in the tool head (2) (see Figures 2, 4 and 6).
In regards to claim 9, Lehto discloses the milling tool according to claim 7, Lehto also discloses that the coolant distribution channels (13) each comprise an outlet opening (16) facing rearward in a direction against the tool feed motion (e.g. rotational feed motion).
claim 10, Lehto discloses the milling tool according to claim 1, Lehto also discloses that the replaceable ring (6) is formed as a one-piece part.
Lehto discloses the one piece part replaceable ring (6), but Lehto is silent as to how the replaceable ring part is made. However, the recitation that the part 3D-printed, is considered to be a product by process limitation. In product-by-process claims, "once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference." MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the "patentability of a product does not depend on its method of production." In re Thorpe, 227 USPQ 964,966 (Fed. Cir.1985). 
In regards to claim 12, Lehto discloses the milling tool according to claim 1, Lehto also discloses that the end flange comprises an annular axial groove (5) in which an annular collar (15) of the replaceable ring (6) engages (see at least Figures 1-2, 4 and 6).
In regards to claim 13, Lehto discloses the milling tool according to claim 1, Lehto also discloses that the replaceable ring (6) has a toothed rim contour having radially outwardly facing teeth (refer to the shape of 6), wherein the teeth have one tooth flank (refer to one of the flanks where insert pocket or recess 10 is disposed as on Figure 3) that supports the cutting elements (11) and another tooth flank (refer to an opposite flank, located opposite to where pocket 10 is disposedat) that delimits a flute (see at least Figure 3).
In regards to claim 15, Lehto discloses the milling tool according to claim 1, Lehto also discloses that the replaceable ring (6) is capable of being replaceable with a second replaceable ring (6) having a different number of cutting elements (see Figure 4).
In regards to claim 21, Lehto discloses a milling tool (1), comprising: a tool head (2) rotatable about a tool axis and configured for coupling at its rear to a machine spindle (via shank); a plurality of cutting elements (11) distributed around the tool axis on a cutting circle (see at least Figures 1 and 3), each cutting element (11) provided with a front plane cutting edge (refer to the cutting edge on cutting element 11, extending radially in relation to the axis) .
Claim(s) 1-2, 5-10, 12-15 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjöö US 8,534,962.
In regards to claim 1, Sjöö discloses a milling tool (Figures 1-9), comprising: a tool head (2) rotatable about a tool axis (X) and configured for coupling at its rear to a machine spindle (via shank 3); a plurality of cutting elements (16) distributed around the tool axis (X) on a cutting circle (see at least Figure 2), each cutting element (16) provided with a front plane cutting edge (refer to the cutting edge on cutting element 16, extending radially in relation to the axis X) and a peripheral cutting edge (refer to the cutting edge on cutting element 16, extending axially in relation to the axis X) extending at an angle thereto; a channel system (32/33) extending through the tool head (see Figure 1, 3 and 6, 6a) configured for delivering coolant to the cutting elements (see detail on col 7, lines 23-43); and a replaceable ring (1) releasably fastened (via fastener 20) on a front end flange of the tool head in an interlocking manner (see at least Figures 1, 1a, 6, 6a), wherein (at least a plurality of) the cutting elements (16) are carried by the replaceable ring and wherein the replaceable ring (1) and cutting elements (refer to the cutting elements located directly on the replaceable ring 1 as on Figure 1 for example) are removable from the tool head (2) as a single unit (see Figure 1).
claim 2, Sjöö discloses the milling tool according to claim 1, Sjöö also discloses that the replaceable ring (1) has recesses (or insert pocket), each recess receiving a respective one of the cutting elements (16).
In regards to claim 5, Sjöö discloses the milling tool according to claim 1, Sjöö also discloses that the replaceable ring (1) comprises a plurality of flutes (refer to each of the flutes or chip discharge grooves as shown on Figure 1, 1a) individually associated with the cutting elements (16).
In regards to claim 6, Sjöö discloses the milling tool according to claim 5, Sjöö also discloses that the flutes have a run-out region and the flutes are delimited in the runout region thereof by a radial surface of the replaceable ring (1) (see Figures 1 and 1a).
In regards to claim 7, Sjöö discloses the milling tool according to claim 1, Sjöö also discloses that the replaceable ring (1) comprises a plurality of coolant distribution channels (32/33) which are associated individually with the cutting elements (16), the distribution channels (32/33) being curved at least in portions (note that the channels are curved, see at least the shape of inlet and outlets 39 as in Figure 3 for example).
In regards to claim 8, Sjöö discloses the milling tool according to claim 7, Sjöö also discloses that the coolant distribution channels (32/33) branch off from an annular groove (30) in the tool head (2).
In regards to claim 9, Sjöö discloses the milling tool according to claim 7, Sjöö also discloses that the coolant distribution channels (32/33) each comprise an outlet opening (see Figure 3) facing rearward in a direction against the tool feed motion (e.g. rotational feed motion).
In regards to claim 10, Sjöö discloses the milling tool according to claim 1, Sjöö also discloses that the replaceable ring (1) is formed as a one-piece part.
Sjöö discloses the one piece part replaceable ring (15), but Sjöö is silent as to how the replaceable ring part is made. However, the recitation that the part 3D-printed, is considered to be a product by process limitation. In product-by-process claims, "once a product appearing to 
In regards to claim 12, Sjöö discloses the milling tool according to claim 1, Sjöö also discloses that the end flange comprises an annular axial groove in which an annular collar of the replaceable ring engages (see at least Figures 6 and 6a).
In regards to claim 13, Sjöö discloses the milling tool according to claim 1, Sjöö also discloses that the replaceable ring (1) has a toothed rim contour having radially outwardly facing teeth (see Figure 1), wherein the teeth have one tooth flank (refer to one of the flanks on 1 where insert 16 are being attached to) that supports the cutting elements (16) and another tooth flank that delimits a flute (see Figure 1).
In regards to claim 14, Sjöö discloses the milling tool according to claim 1, Sjöö also discloses that the replaceable ring (1) has, opposite each cutting element (16), a chip-removing surface (see Figure 1 and 2) extending in a curve in radial cross section and comprises an internal concave portion and an external convex portion (see Figure 1 and 2).
In regards to claim 15, Sjöö discloses the milling tool according to claim 1, Sjöö also discloses that the replaceable ring (1) is capable of being replaceable with a second replaceable ring having a different number of cutting elements.
In regards to claim 21, Sjöö discloses a milling tool (Figures 1-9), comprising: a tool head (2) rotatable about a tool axis (X) and configured for coupling at its rear to a machine spindle (via shank 3); a plurality of cutting elements (16) distributed around the tool axis (X) on a cutting circle (see at least Figure 2), each cutting element (16) provided with a front plane cutting edge (refer to the cutting edge on cutting element 16, extending radially in relation to the axis X) and a peripheral cutting edge (refer to the cutting edge on cutting element 16, extending axially in relation to the axis X) extending at an angle thereto; a channel system (32/33) .
Claim(s) 1, 11, 16, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjöö US 2013/0302098 (hereafter—Sjöö 098--).
In regards to claim 1, Sjöö 098 discloses a milling tool (Figure 1), comprising: a tool head (2) rotatable about a tool axis (see axis C1) and configured for coupling at its rear (3) to a machine spindle (not shown); a plurality of cutting elements (20) distributed around the tool axis on a cutting circle (Figures 3-4), each cutting element (20) provided with a front plane cutting edge (refer to the cutting edge on cutting element 20, extending radially in relation to the axis) and a peripheral cutting edge (refer to the cutting edge on cutting element 20, extending axially in relation to the axis) extending at an angle thereto; a channel system (refer to channels 59/60/62/51)extending through (as in hidden lines on Figures 8-9 and as shown on Figure 12) the tool head (2) configured for delivering coolant to the cutting elements (20); and a replaceable ring (8) releasably fastened (via 35) on a front end flange of the tool head in an interlocking manner (Figure 12) wherein the cutting elements (20) are carried by the replaceable ring and wherein the replaceable ring (8) and cutting elements (20) are removable from the tool head as a single unit.
In regards to claim 16, Sjöö 098 discloses the milling tool according to claim 1, Sjöö 098 also discloses that the replaceable ring (8) has threaded bores (35) configured to receive retaining screws (10) mounted in the tool head (2).
claim 16, Sjöö 098 discloses the milling tool according to claim 1, Sjöö 098 also discloses that the cutting elements (20) are soldered directly into the replaceable ring (see paragraph [0012]).
In regards to claim 21, Sjöö 098 discloses a milling tool (Figure 1), comprising: a tool head (2) rotatable about a tool axis (see axis C1) and configured for coupling at its rear (3) to a machine spindle (not shown); a plurality of cutting elements (20) distributed around the tool axis on a cutting circle (Figures 3-4), each cutting element (20) provided with a front plane cutting edge (refer to the cutting edge on cutting element 20, extending radially in relation to the axis) and a peripheral cutting edge (refer to the cutting edge on cutting element 20, extending axially in relation to the axis) extending at an angle thereto; a channel system (refer to channels 59/60/62/51)extending through (as in hidden lines on Figures 8-9 and as shown on Figure 12) the tool head (2) configured for delivering coolant to the cutting elements (20); and a replaceable ring (8) releasably fastened (via 35) on a front end flange of the tool head in an interlocking manner (Figure 12) wherein the cutting elements (20) are carried by the replaceable ring, wherein the cutting elements (20) are directly attached to the replaceable ring (8).
In regards to claim 22, Sjöö 098 discloses a milling tool (Figure 1), comprising: a tool head (2) rotatable about a tool axis (see axis C1) and configured for coupling at its rear (3) to a machine spindle (not shown); a plurality of cutting elements (20) distributed around the tool axis on a cutting circle (Figures 3-4), each cutting element (20) provided with a front plane cutting edge (refer to the cutting edge on cutting element 20, extending radially in relation to the axis) and a peripheral cutting edge (refer to the cutting edge on cutting element 20, extending axially in relation to the axis) extending at an angle thereto; a channel system (refer to channels 59/60/62/51)extending through (as in hidden lines on Figures 8-9 and as shown on Figure 12) the tool head (2) configured for delivering coolant to the cutting elements (20); and a replaceable ring (8) releasably fastened (via 35) on a front end flange of the tool head in an interlocking manner (Figure 12) wherein the cutting elements (20) are carried by the replaceable .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehto US 2020/0055128 as applied to claim 1 above.
In regards to claims 3-4, Lehto discloses the milling tool according to claim 1, Lehto also discloses that the cutting elements (11) are formed as inserts (11) and are inclined at an axial angle, as seen in the direction of the tool axis (see Figure 3 for example).
However, Lehto fails to explicitly disclose that the axial angle is within a range from -20° to +45° (claim 3) and from +10° to +20° (claim 4).
Nevertheless, a person having ordinary skill in the art would have recognize that axial angles to which cutting inserts are disposed, will depend on the particular material of the workpiece being machined.  As such, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the cutting inserts of Lehto, be disposed at a desired axial angle, such as within a range from -20° to +45° (claim 3) and from +10° to +20° (claim 4), since it has been held that where the general conditions of a claim are 
In regards to claims 18-19, Lehto discloses the milling tool according to claim 1, Lehto also discloses that the plane cutting edges of cutting elements (11) are disposed with an axial positional tolerance (refer to the tolerance within the insert seat/cartridge).
However, Lehto fails to explicitly disclose that the axial positional tolerance is less than 0.02 mm (claim 18) and less than 0.005 mm (claim 19).
However, a person having ordinary skill in the art would have recognized that the axial positional tolerance, will depend on the desired positioning of the cutting element on an insert seat to improve surface finish (i.e. tolerances in order to avoid rubbing of the workpiece against the cutting insert seat).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to provide Lehto’s cutting element’ plane cutting edges with a desired axial positional tolerance, such as less than 0.02 mm (claim 18) and less than 0.005 mm (claim 19), depending on the desired positioning of the insert within an insert seat in order to increase surface finish.  Also, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide Lehto’s cutting element’s plane cutting edges with a desired axial positional tolerance, such as less than 0.02 mm (claim 18) and less than 0.005 mm (claim 19), since it has been held that discovering an optimum value of a result effective variable (desired and improvement of surface finish) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 3-4, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjöö US 8,534,962 as applied to claim 1 above.
In regards to claims 3-4, Sjöö discloses the milling tool according to claim 1, Sjöö also discloses that the cutting elements (16) are formed as inserts (16) and are inclined at an axial angle, as seen in the direction of the tool axis (see Figure 3 for example).

Nevertheless, a person having ordinary skill in the art would have recognize that axial angles to which cutting inserts are disposed, will depend on the particular material of the workpiece being machined.  As such, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was filed to have the cutting inserts of Sjöö, be disposed at a desired axial angle, such as within a range from -20° to +45° (claim 3) and from +10° to +20° (claim 4), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routing skill in the art.  In re Aller, 105 USPQ 233.
In regards to claims 18-19, Sjöö discloses the milling tool according to claim 1, Sjöö also discloses that the plane cutting edges of cutting elements (16) are disposed with an axial positional tolerance (refer to the tolerance within the insert seat/cartridge).
However, Sjöö fails to explicitly disclose that the axial positional tolerance is less than 0.02 mm (claim 18) and less than 0.005 mm (claim 19).
However, a person having ordinary skill in the art would have recognized that the axial positional tolerance, will depend on the desired positioning of the cutting element on an insert seat to improve surface finish (i.e. tolerances in order to avoid rubbing of the workpiece against the cutting insert seat).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to provide Sjöö’s cutting element’ plane cutting edges with a desired axial positional tolerance, such as less than 0.02 mm (claim 18) and less than 0.005 mm (claim 19), depending on the desired positioning of the insert within an insert seat in order to increase surface finish.  Also, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide Sjöö’s cutting element’s plane cutting edges with a desired axial positional tolerance, such as less than 0.02 mm (claim 18) and less .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjöö US 2013/0302098 (hereafter—Sjöö 098--) as applied to claim 16 above and in further view of Joly et al. US 2019/0232394 (hereafter—Joly--).
In regards to claim 17, Sjöö 098 discloses the milling tool according to claim 16, Sjöö 098 also discloses that the cutting elements are of a hard material, or the like (see paragraph [0012]).
However, Sjöö 098 fails to explicitly disclose that the material is PCD.
Nevertheless, Joly teaches that it is well known in the art of milling, to have PCD cutting elements for strong cutting edge and high surface finish (see paragraph [0024]).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to substitute Sjöö 098’s cutting element hard material with Joly’s cutting element hard material (PCD) since it is a simple substitution of one known material for another in order to have a predictable result of stronger cutting edge and high surface finish.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sjöö US 2013/0302098 (hereafter—Sjöö 098--) as applied to claim 1 above.
In regards to claim 20, Sjöö 098 discloses the milling tool according to claim 1, Sjöö 098 also discloses that a plurality of cutting elements (20) are soldered into the replaceable ring (see paragraph [0012])
However, Sjöö 098 fails to explicitly disclose that the number of cutting elements is more than 22.

Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to provide Sjöö 098’s milling tool with a desired number of cutting elements such as more than 22, depending on the size of the tool and workpiece being machined.  Also, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide Sjöö 098’s milling tool with a desired number of cutting elements such as more than 22, since it has been held that discovering an optimum value of a result effective variable (size of tool and size of workpiece being machined) involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Rejections not based on prior art
In view of Applicant's amendments, the previous 35 U.S.C. § 112 rejection of claims 5 and 7 has been withdrawn.  However, the previous 35 U.S.C. § 112 rejection of claims 6, 9, 18-19 is still deemed proper.  See rejection above for details.
Rejections not based on prior art
Applicant’s arguments filed on 10/21/2021 with respect to claims 1-20 and new claims 21-22 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under 35 U.S.C. 102(a)(2) as being anticipated by Lehto US 2020/0055128; under 35 U.S.C. 102(a)(1) as being anticipated by Sjöö US 8,534,962; under 35 U.S.C. 102(a)(1) as being anticipated by Sjöö US 2013/0302098 (hereafter—Sjöö 098--); under 35 USC § 103 over Lehto US 2020/0055128; 35 USC § 103 over Sjöö US 8,534,962; 35 USC § 103 over Sjöö US 2013/0302098 (hereafter—Sjöö 098--); and 35 USC § 103 over Sjöö US 2013/0302098 (hereafter—Sjöö 098--) in view of Joly et al. US 2019/0232394 (hereafter—Joly--) have been incorporated as aforementioned.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722